Opinion issued August 26, 2010
 
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00676-CR
———————————
IN RE ARTIST WEST, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus  

 

 
MEMORANDUM OPINION[1]
          By petition for writ of mandamus,
relator, Artist West, seeks mandamus relief compelling the trial court to rule
on his motion for judgment nunc pro tunc.      We
deny the petition for writ of mandamus.[2]  See
Tex. R.
App. P. 52.7 (requiring relator to file proper
record with petition).
PER CURIAM
Panel consists of Justices Jennings, Alcala, and
Massengale.
Do not publish.  Tex. R.
App. P. 47.2(b).




[1]
          The underlying case is Artist West v. State, No. 1177691, in
the 262nd Judicial
             District Court of
Harris County, Texas, the Honorable Mike Anderson presiding.  


[2]
          Citations were issued for the
five defendants in the lawsuit.  Three of
the defendants were served.  Two of the
defendants were not served, and the two unserved citations were returned to the
clerk.